      Case 1:17-cv-03117-LTS-BCM Document 79 Filed 05/09/19 Page 1 of 1


                                 UNITED STATES
                     SECURITIES AND EXCHANGE COMMISSION
                                     NEW YORK REGIONAL OFFICE
                             BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                      NEW YORK, NY 10281-1022

DIVISION OF ENFORCEMENT                                                      PAUL G. GIZZI
                                                                             SENIOR TRIAL COUNSEL
                                                                             (212) 336-0077
                                                                             gizzip@sec.gov
                                           May 9, 2019

Via ECF
Hon. Barbara Moses
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:    SEC v. Abdallah, 17-cv-3117 (LTS) (BCM) (S.D.N.Y.)

Dear Judge Moses:

        We represent the Securities and Exchange Commission (“SEC” or “Commission”) in this
action. The SEC submits this status letter as directed in the Court’s April 3, 2019 order (docket
no. 78). The SEC staff is continuing to review Judge Bianco’s March 29, 2019 decision
dismissing the violation of supervised release proceeding as to Kamal Abdallah, in U.S. v. Kamal
Zuhdi Abdallah, 09-cr-717 (E.D.N.Y.). In light of Judge Bianco’s resolution of the criminal
proceeding, the SEC staff is in the process of deciding whether to make a recommendation to the
Commission concerning the resolution of the claims in this action. The SEC therefore
respectfully requests that the Status Conference scheduled for May 16, 2019 be postponed, and
the discovery deadlines extended by 30 days, to enable the SEC staff to determine whether to
make a recommendation to the Commission as well as for the Commission to have the
opportunity to consider any such recommendation.

                                                       Respectfully submitted,

                                                       /s/ Paul G. Gizzi
                                                       /s/ Karen M. Lee
                                                       Paul G. Gizzi
                                                       Karen M. Lee

cc (via email): Kamal Abdallah and Zeina Abdallah
